Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 11/24/2020. As directed by the amendment: claims 13-20 are withdrawn.  Thus, claims 1-12 are presently under consideration in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over White (2013/0180973) in views of Gaff et al (2014/0154819) and Farwell et al (5896259). 	For claim 1, White teaches a multi-layer ceramic module (printed circuit board that includes multiple layers as White discloses in par.110), comprising: an integrated temperature control (92 as shown in fig.12 is heater driver controller that control the temperature of circuits by receiving information from the circuit boards) configured to dissipate thermal energy (par.113); and a power switch (signal generator 94 controls supplying power operation to the circuit boards as shown in fig.12) configured to couple a power source (heater is coupled to the power source for supplying power to the PCB) for a standard component of the multi-layer ceramic module (10 multi layers PCB as shown in fig.12) to the integrated temperature control  (92 as shown in fig.12) (par.111). 
White fails to teach temperature control embedded in a layer of the multi-layer ceramic module and power switch embedded in the layer of the multi-layer ceramic module.
Gaff teaches, similar controlling the temperature of the circuit boards, temperature control (223 as shown in fig.3) located in one of the multi-layer ceramic module (heating layer 208 as shown in fig.2) (par.56, lines 1-8) and power switch (402 as shown in fig.10) located in one of the multi-layer ceramic module (par.59).
Farwell teaches, similar controlling the temperature of the circuit boards, temperature control (50 as shown in fig.1) embedded in a layer (50 as shown in fig.1) of 
Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the electronics component in the White’s reference, to include the integration of temperature control and power switch in the ceramic layers, as suggested and taught by Gaff in order to enable the apparatus to actively create and maintain the desired spatial and temporal temperature profile, and to compensate for other adverse factors that affect CD uniformity, e.g., non-uniformity caused by upstream or downstream processes (Gaff, par.21). furthermore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the electronics component in the White’s reference, as modified by Gaff, to include the integration of temperature control and power switch in the same layer, as suggested and taught by Farwell so that the heater operation is synchronized with the operation of the switching converter, such that the temperature can be maintained, yet total power supply current to the board never exceeds a predetermined maximum level (Chou, abstract). 	For claim 2, White in view of Gaff and Farwell teaches the invention as claimed and as discussed above and White further teaches wherein the power switch (94 as shown in fig.12) is configured to couple the power source to the standard component during normal operation of the multi-layer ceramic module (the generating signal will apply power to the PCB during operational that is operational temperature ranges by controlling the amount of power supply to the system as White disclose in par.9) and to couple the power source to the integrated temperature control instead of the standard 

For claim 6, White teaches system (fig.1 and 12 printed circuit board that includes multiple layers as White discloses in par.110), comprising: a plurality of multi-layer modules (printed circuit board that includes multiple layers as White discloses in par.110), each multi-layer module comprising: an integrated temperature control (92 as shown in fig.12 is heater driver controller that control the temperature of circuits by receiving informing from the circuit boards) configured to dissipate thermal energy (par.113), and a power switch (signal generator 94 controls supplying power operation to the circuit boards as shown in fig.12) configured to couple a power source for a 
White fails to teach a plurality of multi-layer ceramic modules, said temperature control embedded in a layer of the multi-layer ceramic module and said power switch embedded in the layer of the multi-layer ceramic module, a cooling system comprising a coolant, and wherein the coolant is configured to be heated by at least a portion of the thermal energy dissipated by the integrated temperature controls.
 	Gaff teaches, similar controlling the temperature of the circuit boards, a plurality of multi-layer ceramic modules (par.27, lines 1-5), temperature control (223 as shown in fig.3) located in a layer of the multi-layer ceramic module (heating layer 208 as shown in fig.2) (par.56, lines 1-8) and power switch (402 as shown in fig.10) located in the layer of the multi-layer ceramic or layer module (par.59), a cooling system (cooling plate 210 as shown in fig.2) comprising a coolant (par.29), wherein the coolant is configured to be heated by at least a portion of the thermal energy dissipated by the integrated temperature controls (par. 31, lines 1-10 and par. 42). 
 Farwell teaches, similar controlling the temperature of the circuit boards, said temperature control (60 as shown in fig.1) embedded in a layer (50 as shown in fig.1) of the multi-layer module and power switch (150 as shown in fig.1 and 3) embedded in the layer (50 as shown in fig.1) of the multi-layer module (shown in fig.1) (abstract).

Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the electronics component in the White’s reference, to include the integration of temperature control and power switch in 

For claims 7-8, White in view of Gaff and Farwell teaches the invention as claimed and as discussed above; except for, for claim 7, wherein the multi-layer ceramic modules are coupled to at least one side of the cooling system and are located adjacent to each other, and for claim 8, wherein the multi-layer ceramic modules are coupled around a perimeter of the cooling system. 
Gaff further teaches, as for claim 7, wherein the multi-layer ceramic modules (204 and 208 as shown in fig.2) are coupled to at least one side of the cooling system (210 as shown in fig.2) and are located adjacent to each other (par.27, lines 1-15), as for claim 8, wherein the multi-layer modules (204 and 208 as shown in fig.2) are 
Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the electronics component in the White’s reference, as modified by Gaff and Chou, to include a cooling system for electronics component, as suggested and further taught by Gaff, in order to reduce temperature differences across the substrate by mixing heating and cooling and to achieve the desired spatial temperature profile (Gaff, par.27, lines 13-15). 	For claim 9, White in view of Gaff and Farwell teaches the invention as claimed and as discussed above and White further teaches wherein for each of the multi-layer ceramic modules, the power switch (94 as shown in fig.12) is configured to couple the power source to the standard component during normal operation of the multi-layer ceramic module and to couple the power source to the integrated temperature control instead of the standard component during a warm-up period (by coupling to power to determine if the circuit board is within the temperature range which is during the warmup period)(White, par.111).  	For claim 10, White in view of Gaff and Farwell teaches the invention as claimed and as discussed above and White further teaches wherein for each of the multi-layer ceramic modules, the power switch (94 as shown in fig. 12) is configured to couple the power source to the standard component during normal operation of the multi-layer ceramic module and to couple the power source to the integrated temperature control 
 
Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT J UTAMA/Primary Examiner, Art Unit 3715